COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  LEONARDO RAMIREZ,                             No. 08-19-00097-CR
                                     §
                 Appellant,                        Appeal from the
                                     §
  v.                                              41st District Court
                                     §
  THE STATE OF TEXAS,                             of El Paso, Texas
                                     §
                  State.                         (TC# 20170D4632)
                                     §

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until May 1, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before May 1, 2020.

       IT IS SO ORDERED this 17th day of March, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.